BOOTH, Circuit. Judge.
This is a writ of error to a judgment of conviction under section 2 of the White Slave Traffic Act (36 Stat. 825; U. S. C. tit. 18, § 398 [18 USCA § 398]). Although defendant pleaded guilty to the charge contained in the single count' of the indictment, yet by writ of error he could properly raise the question whether the indictment charged any offense against the United States. 16 C. J. p. 402, § 738; Hocking Valley Ry. Co. v. United States (C. C. A.) 210 F. 735, 738.
The charging part of the indictment reads as follows:
, “That one Lovel A. Blain, on or about the 11th day of September, A. D. 1926, did unlawfully, willfully, knowingly; and feloniously transport and cause to be transported, and aid and assist in obtaining transportation for, and in transporting a certain woman, to wit, Willie Bragg, from the city of Amarillo .in the state of Texas, to the city of Des Moines in the state of Iowa, that is to say, from the city of Amarillo in the state of Texas, to the Central division of the Southern district of Iowa, a point within the jurisdiction of this court, for the purpose of prostitution and debauchery, to wit, then and there the said Lovel A. Blain and Willie Bragg to have unlawful sexual intercourse, the said Lovel A. Blain and Willie Bragg being not married, and with the intent and purpose on the part of the said Lovel A. Blain to induce, entice, and compel the said Willie Bragg to give herself up to the practice of prostitution and. debauchery, and other immoral practices, to wit, then and there the said Lovel A. Blain and Willie Bragg to have unlawful sexual intercourse, the said Lovel A. Blain and Willie Bragg being not married, and whereby the said woman, Willie Bragg, was transported in interstate commerce from the said town of Amarillo, Texas, to the city of Des Moines, Iowa.”
The second section of the statute under which the indictment was found reads, so far as ¡here material, as follows:
“That any person who shall knowingly transport or cause to be transported, or aid or assist in obtaining transportation for, or in transporting, in interstate * * * commerce, * * * any woman or girl for the purpose of prostitution or debauchery, * * * or with the intent and purpose to induce, en*395tice, or compel such woman or girl to become a prostitute or to give herself up to debauchery, or to engage in any other immoral practice, * * * whereby any such woman or girl shall be transported in interstate * * * commerce, * * * ¿ball be deemed guilty of a felony, and upon conviction thereof shall be punished. * * . * ”
It is apparent that the indictment follows closely the wording of the statute. In statutory crimes, where the statute sets forth fully the ingredients of the crime, an indictment which follows the wording of the statute is sufficient, provided the ingredients are set forth with the requisite particularity. Huffman v. United States, 259 F. 35, 37 (C. C. A. 8); Thorn v. United States, 278 F. 932 (C. C. A. 8). We think the indictment fulfilled these requirements.
It is contended by defendant that the mode of travel should have been set out. This was not necessary under section 2 of the aet (Wilson v. United States, 232 U. S. 563, 34 S. Ct. 347, 58 L. Ed. 728); and the fact that a common carrier was not mentioned shows that the indictment was drawn under section 2, and not under section 3 or section 4 (18 USCA §§ 398-400). Under the two last-mentioned sections transportation by common carrier is an ingredient of the offense.
It is further contended that the age of the woman should have been stated. The age of the woman is immaterial, except under section 4, where it is made an ingredient of the offense.
It is further contended'that the allegation as to debauchery was insufficient; that the facts should have been alleged. The answer to this contention is that the indictment did set up what was meant by debauchery, and the facts so alleged eome within the definition of debauchery. See, also, Suslak v. United States (C. C. A.) 213 F. 913, 917; Ammerman v. United States, 262 F. 124 (C. C. A. 8).
Finally, it is contended that the indictment was void for duplicity. One of the points here urged is that the indictment charges first a transportation for the purpose of debauchery, and later an enticing and compelling the woman to give herself up to debauchery. A careful reading of the indictment shows that but one offense is charged, viz. one transportation, and that this charge is followed by setting out two purposes. This does not make the indictment duplicitous.
It is further urged that the language, “transport and cause to be transported and a,id and assist in obtaining transportation for, and in transporting,” renders the indictment duplicitous. There is no merit in this point. The language used simply covers several means or modes of accomplishing one result. This does not render an indictment duplicitous. Crain v. United States, 162 U. S. 625, 636, 16 S. Ct. 952, 40 L. Ed. 1097; Ackley v. United States, 200 F. 217 (C. C. A. 8); O’Neill v. United States, 19 F.(2d) 322 (C. C. A. 8); Collins v. United States, 20 F.(2d) 574 (C. C. A. 8).
 Two other matters were mentioned on the argument by counsel for defendant: (1) That defendant and the woman who was transported were common-law husband and wife; (2) that there was no evidence before the grand jury on which to base the indictment. Neither of these matters can be considered here. If the first were true, it would be matter of defense, but would not render the indictment invalid. As to lack of evidence before the grand jury, it is sufficient to say that there is no assignment of error touching the matter, and no such claim was made in the court below.
Judgment affirmed.